

113 SRES 295 ATS: Expressing support for the designation of October 20, 2013, as the National Day on Writing.
U.S. Senate
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 295IN THE SENATE OF THE UNITED STATESNovember 14, 2013Mr. Casey (for himself, Mr. Roberts, Mrs. Murray, Mr. Brown, Mr. Bennet, and Ms. Landrieu) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the designation of October 20, 2013, as the National Day on Writing.Whereas people in the
			 21st century are writing more
			 than ever before for personal, professional, and civic purposes;Whereas the social nature of writing invites people of
			 every age, profession, and walk of life to create meaning through
			 composing;Whereas more and more people in every occupation consider
			 writing to be essential and influential in their work;Whereas writers continue to learn how to write for
			 different purposes, audiences, and occasions throughout their lifetimes;Whereas developing digital technologies expand the
			 possibilities for composing in multiple media at a faster pace than ever
			 before;Whereas young people are leading the way in developing new
			 forms of composing by using different forms of digital media;Whereas effective communication contributes to building a
			 global economy and a global community;Whereas the National Council of Teachers of English, in
			 conjunction with its many national and local partners, honors and celebrates
			 the importance of writing through the National Day on Writing;Whereas the National Day on Writing celebrates the
			 foundational place of writing in the personal, professional, and civic lives of
			 the people of the United States;Whereas the National Day on Writing highlights the
			 importance of writing instruction and practice at every educational level and
			 in every subject area;Whereas the National Day on Writing emphasizes the
			 lifelong process of learning to write and compose for different audiences,
			 purposes, and occasions;Whereas the National Day on Writing honors the use of the
			 full range of media for composing, from traditional tools like print, audio,
			 and video, to Internet website tools like blogs, wikis, and podcasts;
			 andWhereas the National Day on Writing encourages all people
			 of the United States to write, as well as to enjoy and learn from the writing
			 of others: Now, therefore, be itThat the Senate—(1)supports the
			 designation of October 20, 2013, as the National Day on Writing;(2)strongly affirms
			 the purposes of the National Day on Writing; and(3)encourages
			 educational institutions, businesses, community and civic associations, and
			 other organizations to celebrate and promote the National Day on
			 Writing.